DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

Information Disclosure Statement
 The information disclosure statements (IDS) submitted on 10/20/2021, 05/07/2021, and 10/26/2020 are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4, 7, 8, 10-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by N. Fairfield and C. Urmson, "Traffic light mapping and detection," 2011 IEEE International Conference on Robotics and Automation, 2011, pp. 5421-5426, doi: 10.1109/ICRA.2011.5980164 (Hereinafter Fairfield).  
With respect to claims 1, 18, and 20
Fairfield discloses: A method of controlling a vehicle (see at least pg. 5421 and Abstract; Discussing using the system in a vehicle), the method comprising: 
determining a state of a traffic signal of a traffic intersection (see at least pg. 5425; Fig 5; §VI Results; Discussing at what ranges the state of the light can be detected.), wherein the vehicle is configured to operate in an autonomous mode (see at least pg. 5421 and Abstract; Discussing using the system in an autonomous vehicle); 
determining an uncertainty associated with the determined state of the traffic signal of the traffic intersection (see at least pg. 5425; Fig 5; §VI Results; Discussing at what ranges the state of the light can be detected.); and 
controlling motion of the vehicle in the autonomous mode based on the determined state of the traffic signal of the traffic intersection (see at least pg. 5425; Fig 5; §VI Results; Discussing at what ranges the state of the light can be detected.) and the determined uncertainty associated with the determined state of the traffic signal of the traffic intersection (see at least pg. 5425-5426; Fig 5-6; §VI Results; Discussing assuming the light is yellow and reducing speed if the light is obstructed.).
With respect to claims 2 and 19
Fairfield discloses:
receiving information from a sensor of the vehicle (see at least pg. 5421 and Fig 1), wherein the information corresponds to an area of the traffic signal of the traffic intersection (see at least pg. 5421-5422 and Fig 1-2) and is used to determine the state of the traffic signal of the traffic intersection (see at least pg. 5425-5426; Fig 5-6; §VI Results; Discussing determining the state of the traffic signal.).
With respect to claim 3
Fairfield discloses:
receiving information via a communication network from a device remote from the vehicle (see at least pg. 5424-5426), wherein the information is used to determine the uncertainty associated with the determined state of the traffic signal of the traffic intersection (see at least pg. 5424-5426).
With respect to claim 4
Fairfield discloses: 
gathering information corresponding to the traffic signal of the traffic intersection (see at least pg. 5425-5426; Fig 5-6; §VI Results; Discussing determining the state of the traffic signal.); and 
using the gathered information to confirm the state of the traffic signal of the traffic intersection (see at least pg. 5425-5426; Fig 5-6; §VI Results; Discussing determining the state of the traffic signal.), wherein the confirmed state of the traffic signal is used to control the vehicle (see at least pg. 5425-5426; Fig 5-6; §VI Results; Discussing assuming the light is yellow and reducing speed if the light is obstructed.). 
With respect to claim 7
Fairfield discloses:
wherein the gathered information is used to confirm the state of the traffic signal of the traffic intersection when a distance from a location of the traffic signal of the traffic intersection to a nearest known location of a traffic signal is at least a predetermined amount (see at least pg. 5425-5426; Fig 4-6; §VI Results; Discussing determining the state of the traffic signal.). 
With respect to claim 8
Fairfield discloses:
wherein the gathered information is used to confirm the state of the traffic signal of the traffic intersection when a distance from a location of the vehicle to a nearest known location of a traffic signal is at least a predetermined amount (see at least pg. 5425-5426; Fig 4-6; §VI Results; Discussing determining the state of the traffic signal.).
With respect to claim 10
Fairfield discloses:
wherein determining the state of the traffic signal of the traffic intersection comprises determining the state of the traffic signal of the traffic intersection using information from one or more sensors of the vehicle (see at least pg. 5422-5424).
With respect to claim 11
Fairfield discloses:
wherein the uncertainty associated with the determined state of the traffic signal of the traffic intersection is based on a distance from a location of the vehicle to a nearest known location of a traffic intersection (see at least pg. 5425-5426; Fig 4-6; §VI Results).
With respect to claim 12
Fairfield discloses:
wherein the uncertainty associated with the determined state of the traffic signal of the traffic intersection is based on a distance from a location of the vehicle to a nearest known location of a traffic signal (see at least pg. 5425-5426; Fig 4-6; §VI Results).
With respect to claim 13
Fairfield discloses:
wherein the uncertainty associated with the determined state of the traffic signal of the traffic intersection is based on a distance from a location of the traffic signal of the traffic intersection to a nearest known location of a traffic signal (see at least pg. 5425-5426; Fig 4-6; §VI Results). 
With respect to claim 14
Fairfield discloses:
wherein controlling motion of the vehicle in the autonomous mode based on the determined state of the traffic signal of the traffic intersection and the determined uncertainty associated with the determined state of the traffic signal of the traffic intersection comprises controlling motion of the vehicle according to a more restrictive state than the determined state of the traffic signal of the traffic intersection in response to detecting the traffic signal in an unexpected location (see at least pg. 5421; Discussing if brake lights are mistaken for traffic lights the vehicle would brake.). 
With respect to claim 15
Fairfield discloses:
  wherein controlling motion of the vehicle in the autonomous mode based on the determined state of the traffic signal of the traffic intersection and the determined uncertainty associated with the determined state of the traffic signal of the traffic intersection comprises: 
moving the vehicle to an adjusted position (see at least pg. 5425-5426; Fig 4-6; §VI Results); 
obtaining from the adjusted position, using one or more sensors of the vehicle, additional information that is indicative of the state of the traffic signal of the traffic intersection (see at least pg. 5425-5426; Fig 4-6; §VI Results; Discussing detecting the traffic signal as it gets closer ); and 
controlling motion of the vehicle in the autonomous mode based on the determined state of the traffic signal of the traffic intersection and the additional information (see at least pg. 5425-5426; Fig 4-6; §VI Results).
With respect to claim 15
Fairfield discloses:
wherein controlling motion of the vehicle in the autonomous mode based on the determined state of the traffic signal of the traffic intersection and the determined uncertainty associated with the determined state of the traffic signal of the traffic intersection comprises: 
moving the vehicle to an adjusted position (see at least pg. 5425-5426; Fig 4-6; §VI Results); 
obtaining from the adjusted position, using one or more sensors of the vehicle, additional information that is indicative of the state of the traffic signal of the traffic intersection (see at least pg. 5425-5426; Fig 4-6; §VI Results; Discussing detecting the traffic signal as it gets closer ); and 
controlling motion of the vehicle in the autonomous mode based on the determined state of the traffic signal of the traffic intersection and the additional information (see at least pg. 5425-5426; Fig 4-6; §VI Results).
With respect to claim 16
Fairfield discloses:
wherein determining the state of the traffic signal comprises using known locations of traffic signals (see at least pg. 5425-5426; Fig 4-6; §VI Results; Discussing using location of known traffic signals.).
With respect to claim 17
Fairfield discloses:
wherein determining the state of the traffic signal is further based on a speed of the vehicle and a distance between the vehicle and the traffic signal (see at least pg. 5425-5426; Fig 4-6; §VI Results; Discussing distance and vehicle speed affect accuracy.).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over N. Fairfield and C. Urmson, "Traffic light mapping and detection," 2011 IEEE International Conference on Robotics and Automation, 2011, pp. 5421-5426, doi: 10.1109/ICRA.2011.5980164 (Hereinafter Fairfield) in view of US 2012/0010797 (Luo et al.).
With respect to claim 5
Fairfield does not specifically teach:
wherein the information indicates behavior of a second vehicle and the behavior is used to confirm the state of the traffic signal.
However Lou teaches:
wherein the information indicates behavior of a second vehicle and the behavior is used to confirm the state of the traffic signal (see at least Fig 2; #87-89; and ¶26; Discussing looking to see if there are other vehicles at the intersection.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Fairfield by looking at behaviors of other vehicles to confirm the state of the traffic light as taught by Luo because doing so would ensure the vehicle passes safely through the intersection.  Thus making the system safer.
 With respect to claim 6
Fairfield does not specifically teach:
wherein the behavior includes that the second vehicle corresponds to cross-traffic with respect to the vehicle
However Lou teaches:
wherein the behavior includes that the second vehicle corresponds to cross-traffic with respect to the vehicle (see at least Fig 2; #87-89; and ¶26; Discussing looking to see if there are cross-traffic vehicles at the intersection.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Fairfield by looking at behaviors of other vehicles to confirm the state of the traffic light as taught by Luo because doing so would ensure the vehicle passes safely through the intersection.  Thus making the system safer.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over N. Fairfield and C. Urmson, "Traffic light mapping and detection," 2011 IEEE International Conference on Robotics and Automation, 2011, pp. 5421-5426, doi: 10.1109/ICRA.2011.5980164 (Hereinafter Fairfield) in view of US 2014/0159924 (Lee)
With respect to claim 9
Fairfield teaches:
wherein gathering the information includes requesting information about the state of the traffic signal of the traffic intersection (see at least pg. 5424-5425)
Fairfield does not specifically teach that the information is from an occupant of the vehicle.
However Lee teaches:
confirming information about the state of the traffic signal of the traffic intersection from an occupant of the vehicle (see at least Fig 4 and 5; and ¶0090).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Fairfield by have the operator in the vehicle confirming information about the traffic signal as taught by Lee because doing so would ensure the vehicle is performing the proper action.  Thus making the system safer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0211682 (Joshi et al.): Discussing identifying traffic signals.
US 2011/0182473 (Wang): Discussing determining the probability of a traffic signal being in a certain state.
US 2009/0174573 (Smith): Discussing determine the state of a traffic light and state of other vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661